              Case 2:17-cr-00203-JCC Document 292 Filed 05/26/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR17-0203-JCC
10                              Plaintiff,                    ORDER
11          v.

12   DARRYL KILGORE,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s motion to vacate the trial date
16   and to set a status conference (Dkt. No. 291). On March 17, 2020, the Court issued General
17   Order No. 02-20, which provides that “[a]ll civil and criminal hearings and trial date in [the
18   Seattle and Tacoma] Courthouses scheduled to occur before June 1, 2020, are continued pending
19   further order of the Court” and that:
20          With regard to criminal matters, due to the Court’s reduced ability to obtain an
            adequate spectrum of jurors and the effect of the above public health
21          recommendations on the availability of witnesses, counsel and Court staff to be
            present in the courtroom, the time period of the continuances implemented by this
22
            General Order will be excluded under the Speedy Trial Act, as the Court
23          specifically finds that the ends of justice served by ordering the continuances
            outweigh the best interests of the public and any defendant’s right to a speedy trial,
24          pursuant to 18 U.S.C. § 3161(h)(7)(A). For the same reasons, the Court finds under
            18 U.S.C. § 3060(C) extraordinary circumstances exist, and justice requires delay
25          of all criminal preliminary hearings during the time period of the continuances
            implemented by this order.
26


     ORDER
     CR17-0203-JCC
     PAGE - 1
                 Case 2:17-cr-00203-JCC Document 292 Filed 05/26/20 Page 2 of 2




 1   W.D. Wash., General Order 02-20 §§ 2, 4 (Mar. 17, 2020); see W.D. Wash., General Order 08-

 2   20 (May 13, 2020) (extending procedures established by General Orders 02-20 and 03-20 for 30

 3   days).

 4            Having thoroughly considered the Government’s motion and the Court’s General Orders,

 5   the Court hereby FINDS as follows:

 6      1. For the reasons set forth in the motion and General Order 02-20, the ends of justice

 7            served by granting a continuance outweigh the best interests of the public and Defendant

 8            in a speedy trial, 18 U.S.C. § 3161(h)(7)(A); and
 9      2. Failure to grant a continuance would likely make trial impossible, result in a miscarriage
10            of justice, and deny counsel for both parties the reasonable time necessary for effective
11            preparation, taking into account the exercise of due diligence, 18 U.S.C.
12            § 3161(h)(7)(B)(i), (B)(iv).
13            For the foregoing reasons, the Government’s motion to vacate the trial date and to set a
14   status conference (Dkt. No. 291) is GRANTED. It is therefore ORDERED that the trial date of
15   July 13, 2020, is VACATED and a status conference is scheduled for August 4, 2020, at 9:00
16   a.m. At the status conference, the parties must propose a new trial date and pretrial motions
17   deadline.
18            The Court further ORDERS that the time between the date of this order and the status

19   conference is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C.

20   §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv).

21            DATED this 26th day of May 2020.




                                                            A
22

23

24
                                                            John C. Coughenour
25                                                          UNITED STATES DISTRICT JUDGE
26


     ORDER
     CR17-0203-JCC
     PAGE - 2
